Citation Nr: 1644672	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for major depression associated with chronic lumbosacral strain.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the United States Army from December 1987 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO continued a 50 percent evaluation for major depression associated with chronic lumbosacral strain.  The Veteran appealed the assigned rating.

The Board remanded the issue on appeal for further development in May 2015. Subsequently, the Appeals Management Center (AMC) issued a rating decision in April 2016 and increased the evaluation to 70 percent effective from August 3, 2009 which is the date of claim for the increased evaluation.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38  (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records that were reviewed by the RO and the AMC.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, there has not been substantial compliance with the May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  The Board remanded this case in May 2015 to obtain outstanding VA treatment records and to afford the Veteran a current VA examination.  The Veteran was provided a VA examination in September 2015, but the AMC does not appear to have secured all of the outstanding VA treatment records pertinent to the appeal.  

The March 2016 Supplemental Statement of the Case (SSOC) indicates that treatment records from the Lexington VA Medical Center (VAMC) dated from November 2007 to August 2015 were reviewed.  However, Virtual VA only contains Lexington VAMC treatment records dated through May 2014.  Moreover, a review of VBMS reflects that only updated treatment records from the Huntington VAMC were associated with the claims file.  Significantly, a June 2015 treatment record from the Huntington VAMC noted that the Veteran was seen at the Lexington VAMC by their mental health unit.  As such, the case must be remanded again to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his major depression. After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file. 

The AOJ must secure any outstanding VA medical records from the Lexington VA Medical Center dated since May 2014 and from the Huntington VA Medical Center dated since July 2015. 

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




